I concur. While it is a time-honored *Page 253 
custom to close an administered oath with an appeal to God it is not an essential in form or substance. In olden time it was an essential. In the fourteenth century common oaths were in these words: "I will speak truth in what you ask of me in such a case; So God help me, and His holy evangelist." Mirrour of Justices, chap. 3, § 36. Under the Connecticut code of 1650 the oath to jurors ended: "So helpe you God, in our Lord Jesus Christe." In the Northwest Territory, under a law of the governor and judges, every person appointed to a civil office was required to take an oath ending with "So help me God." The form of oath of office prescribed by the Constitution of the United States to be taken by the president contains no such appeal to the Deity (U.S. Constitution, Art. 2, § 1, paragraph 8). Neither does the Constitution of this State require it in oaths of office (Constitution, Art. 16, § 2). 1 Best on Evidence, § 56 et seq., gives an extended history of oaths.